       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 1 of 10




                 UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA




           v.                             21-cr-237 (RDM)




UNITED STATES OF AMERICA

     REPLY TO OPPOSITION TO MOTION FOR INSTITUTION OF
                 CONDITIONS OF RELEASE

     Defendant, by and through undersigned counsel, does hereby reply

as follows to the government’s Opposition to Motion for Institution of

conditions of release.

     The Opposition submitted by the United States is essentially the

same pleading that was filed in the United States District Court in Oregon.

     Image Number 1, a photograph taken on January 5, 2021, is offered

by the United States as “valuable in assisting with identifying the defendant

and his co-defendant and tracking each other’s conduct as they breached

the Capitol and assisted and attempted to assist others with doing so.”

Government opposition, PACER 14, page 4.




                                      1
       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 2 of 10




      Defendant submits the government’s reliance on the photograph is an

entirely baseless argument in support of defendant’s purported

dangerousness. What the photograph depicts with respect to Matthew

Klein is a young man, properly wearing a mask during the pandemic,

standing in a completely peaceful manner and not engaging in threatening

conduct. He is standing next to his brother who is allegedly flashing some

type of hand signal that is not in any manner whatsoever attributed to

Matthew Klein.

      The exhibit/photograph shows absolutely nothing that can be

interpreted as illegal conduct. Rather, the photograph shows an entirely

lawful presence on the part of defendant. Surely, the United States cannot

reasonably be arguing that the exhibit/photograph depicts illegal or

inappropriate conduct.

      In its opposition the government makes very generalized accusations

concerning the events of January 6, 2021 primarily related to individuals

other than defendant. The entire specific conduct attributed to defendant is

alleged in the opposition as follows:

            The defendant was among the first groups of rioters
            to enter the Capitol after it was breached at approximately
            at 2:13 p.m. (e.g., the defendant entered the building at
            2:18 P.M.) Prior to doing so, the defendant assisted others
            with ascending a wall to gain access to a stairwell leading
            to the Capitol’s Upper West Terrace. And later that day,

                                        2
        Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 3 of 10




              unsatisfied with their actions thus far, the defendant,
              surrounded and assisted by other rioters, joined with his
              co-defendant to wrench open a secure Capitol door and
              force law enforcement officers to fend off yet another wave
              of rioters attempting to gain entry to the Capitol.

Id., 18.

       The government then argues that the weight and strength of its

evidenced based upon, “videos and images of his conduct on January 6th,

travel records, and items from the defendant and his co-defendant’s

accounts….” supports detention Id., 19. When the supposed strong items

of evidence are analyzed, it is clear that the government does not possess

strong evidence against defendant Matthew Klein to allow for detention

prior to trial.

a. Video and images of defendant’s conduct: Defendant reiterates that

the images and video of him taken in and around Washington, D.C. on

January 5, 2021 and January 6, 2021 only prove that he was lawfully in the

District of Columbia on that date. His attire is perfectly proper, and the

purported hand signal being shown is that of his brother and there is

absolutely nothing illegal about shaping one’s fingers in a specific form.

There is no doubt, based up review of video footage from January 6, 2021,

that the march to the Capitol was conducted at the specific instruction of

the then President of the United States.



                                       3
       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 4 of 10




      The images in the video footage are subject to interpretation.

However, in and of themselves, they do not constitute grounds for

concluding dangerousness of defendant Matthew Klein. In this regard, the

other evidence in support of defendant’s request for institution of conditions

of release, including but not limited to, his verified address with family

members, his attendance as a senior at a University in Oregon, his strong

familial ties to Christian missionaries and his lack of any prior criminal

convictions, individually and collectively, satisfy the rebuttable presumption

of dangerousness.

b. Travel records: Clearly, the government cannot be arguing that

traveling from one jurisdiction to the Nations’ capitol is somehow illegal or

suggests any inappropriate behavior. As argued in his initial Motion for

Institution of Conditions of Release, defendant has every right to travel in

this country and exercise his rights of speech and assembly.

c. Items from the defendant’s account: The government mistakenly tries

to conflate the co-defendant’s account with his account. The government

cites to “employer records for J. Klein (co-defendant)” for some unknown

reason, Id. 8; The government argues “Search warrant records from

Google which show that a mobile device associated with J. Klein’s (co-

defendant) gmail.com account was present at various locations in and



                                       4
         Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 5 of 10




around the U.S. Capitol building on January 6, 2021….” Id.; The

government cites “Search warrant records from Google containing

information associated with JKlein’s (co-defendant) g-mail.com account,

including images that appear to be backup WhatsApp files from a mobile

device….” Id.

      Of particular significance is a footnote in which the government

acknowledges in relevant part, “A similar record was not found regarding

the defendant’s g-mail account. Similarly, records obtained through a

search warrant served on Verizon indicate that J. Klein’s (co-defendant)

known cellular telephone number was identified as having utilized a cell site

consistent with providing service to a geographic area that includes the

interior of the U.S. Capitol building on January 6, 2021. Similar cell site

usage by the defendant’s known telephone number was not identified.” Id.

      The footnote is unambiguous. There is no inculpatory cellphone data

as evidence against defendant Matthew Klein and the government is

mistakenly and inappropriately attempting to conflate the two men.

“Detention determinations must be made individually and, in the final

analysis, must be based on the evidence before the Court regarding the

particular defendant.” United States v. Tortora, 922 F.2d 880, 888 (1st Cor,

1990).



                                       5
       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 6 of 10




      The generalized nature of the events of January 6, 2021 were serious

in nature. However, in the context of this proceeding related to pretrial

detention, Defendant Matthew Klein should only be held accountable for

what the government can prove against him individually by clear and

convincing evidence. The government has not carried its burden. This is

particularly true considering the very favorable personal characteristics of

defendant that are not disputed. In addressing the standards for institution

of conditions of rerelease related to the events of January 6, 2021, the D.C.

Circuit held, “we have a great constitutional obligation to ensure that the

facts and circumstances of each case warrant this exceptional [pretrial

detention] treatment. United States v. Munchel, No. 21-3010, March 26,

2021, 20-21.

      Matthew Klein is a young man with no prior criminal convictions who

lawfully attended a rally on the mall of the United States sponsored by the

then President of the United States on January 6, 2021. He lawfully

purchased his travel tickets and lawfully expressed his rights of freedom of

speech and freedom of assembly. There are others charged in these

events who engaged in far more violent and disturbing actions that what

are alleged against Matthew Klein. His family supports him and welcomes

him to reside with them. He will surrender his passport and there is



                                       6
       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 7 of 10




absolutely nothing in the record before the Court to suggest he will not

abide by conditions of release.

      Defendant notes that on April 16, 2021 defendant John Schaffer

entered remote pleas of guilty to multiple felony offenses related to his

participation in the events of January 6, 2021. Deputy Attorney General

John Carlin noted that Schaffer was wearing a tactical vest and possessed

bear spray during his participation.

      It is clear that Schaffer was engaged in far more dangerous activities

than Matthew Klein. “The Environmental Protection Agency regulates bear

spray as a pesticide, with an agency-mandated label that states, in part,

HAZARDS TO HUMANS: May cause irreversible physical damage if

sprayed in the eye at close range.” https://www.wahingtonpost.com, March

19, 2021.

      On April 12, 2021 the Honorable John D. Bates of this Court issued

an opinion in United States v. Klein, Crim No. No. 21-236 (JDB) (no

relation) ordering the release of a pretrial defendant on charges related to

the events of January 6, 2021. Pacer DOCUMENT 29. Klein was charged

with three felony and five misdemeanor charges. In ruling that Klein should

be released Judge Bates noted the following factors:




                                       7
       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 8 of 10




1.”There is no evidence that Klein…assumed any meaningful leadership

role….” Opinion, page 14.

2. Klein’s conduct included engaging in a coordinated effort to wedge a riot

shield to push open a closing door. Judge Bates ruled this conduct to be

“troubling” but characterized it as spur-of-moment and not “the same kind

of coordination concerns as other cases.” Id. 15;

3. “He [Klein] is not charged with injuring anyone and, unlike with other

defendants, the government does not submit that Klein intended to injure

officers.” id. 15-16.

      Notwithstanding the findings of Judge Bates that Klein’s conduct was

“deeply troubling and reveals some propensity for violence”, Id. 17, he was

released because he “shows his potential to live a law-abiding life.” Id. 21.

Judge Bates further noted that any potential future conduct of Klein can be

“mitigated with supervision and other strict conditions of release.:” Id. 25.

      There is no conceivable rationalization or justification to allow a man

such as Schaffer who was wearing a tactical vest and possessed a

dangerous pesticide such as bear spray to be released pending trial while

holding Matthew Klein in pre-trial detention. Similarly, it is entirely unjust to

hold Matthew Klein when the defendant before Judge Bates was alleged by

the government to have “placed himself in the thick of the violence aimed at



                                        8
       Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 9 of 10




breaking through the center doorway of the Lower West Terrace….”

Opposition to Motion for Release, 21-cr-236, PACER Document 25, page

5. The government added, “Klein…used physical violence against a line of

police officers who were protecting the entrance…He ignored police

orders…by engaging in hand-to-hand violence against police officers while

wielding an apparently stolen police riot shield.” Id.

      The government’s arguments concerning Matthew Klein are

inconsistent with rulings form other Judges of this Court and cannot be

considered as persuasive authority pursuant to the Bail Reform Act.

      Defendant prays this Honorable Court consider his request for

institution of conditions of release based solely on issues related to

Matthew Klein and to grant his request for institution of conditions of

release pending trial.

                                           Respectfully submitted,


                                           ______/s/________________
                                           Steven R. Kiersh#323329
                                           5335 Wisconsin Avenue, N.W
                                           Suite 440
                                           Washington, D.C. 20015
                                           (202) 347-0200




                                       9
      Case 1:21-cr-00237-RDM Document 17 Filed 04/16/21 Page 10 of 10




                       CERTIFICATE OF SERVICE

      I HWREBY CERTIFY that a true and accurate copy of the foregoing
was served, via the Court’s electronic filing system, upon all counsel of
record on this the 16th day of April 2021.




                                         ______/s/______
                                         Steven R. Kiersh




                                    10
